DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone or in combination, fails to teach, disclose or render obvious, “a sensing device comprising: a first plurality of sensor electrodes; and a second plurality of sensor electrodes overlapping the first plurality of sensor electrodes; wherein a first sensor electrode of the second plurality of sensor electrodes overlaps a subset of the first plurality of sensor electrodes; wherein the first sensor electrode of the second plurality of sensor electrodes comprises a plurality of apertures disposed according to a first set of codes, wherein an aperture of a first row of the plurality of apertures is arranged according to a first row of the first set of codes; and wherein a first sensor electrode of the first plurality of sensor electrodes corresponds to the first row of the first set of codes and comprises a wide region having a first width and a narrow region having a second width, wherein the first width is greater than the second width, and wherein the narrow region of the first sensor electrode of the first plurality of sensor electrodes overlaps the aperture of the first row of the plurality of apertures” in combination with the other claimed limitations set forth in independent claim 1.
The prior art of record alone or in combination, fails to teach, disclose or render obvious, “a sensing device comprising: a first plurality of sensor electrodes; and a second plurality of sensor electrodes; wherein the first plurality of sensor electrodes and the second plurality of sensor electrodes are disposed on a common layer and are wherein the first sensor electrode of the second plurality of sensor electrodes comprises a first portion corresponding to a first column of the first set of codes, a second portion corresponding to a second column of the first set of codes, and a third portion corresponding to a third column of the first set of codes” in combination with the other claimed limitations set forth in independent claim 11.
The prior art of record alone or in combination, fails to teach, disclose or render obvious, “a sensing device comprising: a first plurality of sensor electrodes; a second plurality of sensor electrodes overlapping the first plurality of sensor electrodes; and strain gauge material; Page 5 of 8wherein a first sensor electrode of the second plurality of sensor electrodes overlaps a subset of the first plurality of sensor electrodes; wherein the first sensor electrode of the second plurality of sensor electrodes comprises a plurality of apertures disposed according to a first set of codes, wherein an aperture of a first row of the plurality of apertures is arranged according to a first row of the first set of codes and overlaps a first sensor electrode of the first plurality of sensor electrodes; and wherein the first sensor electrode of the second plurality of sensor electrodes further comprises at least one additional aperture which overlaps the strain gauge material ”in combination with the other claimed limitations set forth in independent claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579. The examiner can normally be reached M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/AMEN W BOGALE/Examiner, Art Unit 2628        

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628